Citation Nr: 0620836	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-27 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person, or 
on account of being housebound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.    


FINDINGS OF FACT

1.  The veteran is not institutionalized and is not shown to 
be permanently bedridden or so helpless as to be in need of 
the regular aid and attendance of another person, nor is he 
substantially confined to his dwelling and its immediate 
premises, as a result of his service-connected psychiatric 
disability.

2.  The veteran has a service-connected disability that is 
currently rated as 100 percent disabling but does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, and is not confined to 
his home or its immediate premises by reason of service 
connected disability.


CONCLUSION OF LAW

The criteria for SMC based on the need for regular aid and 
attendance of another person, or on account of being 
housebound, are not met.  38 C.F.R. §§ 1114, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.350, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
December 2002.  In that letter, the RO informed the veteran 
of the types of evidence needed in order to substantiate his 
claim of entitlement to special monthly compensation (SMC) 
based on the need for regular aid and attendance of another 
person, or on account of being housebound; and thus informed 
the veteran of the information and evidence not of record 
that was needed to substantiate the claim on appeal.  VA has 
also informed the veteran of the types of evidence necessary 
to establish such claims, the division of responsibility 
between the veteran and VA for obtaining that evidence, and 
VA requested that the veteran provide any information or 
evidence in his possession that pertained to such claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The RO provided complete VCAA notice to the veteran prior to 
the initial unfavorable decision, thereby meeting timing 
requirements of VCAA.  Under these circumstances, the Board 
determines that the notification requirements of the VCAA 
have been satisfied.  Id; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)

Additionally, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply here to specifically include a 
requirement of notice that an effective date will assigned if 
a special monthly compensation is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, since the claim 
is being denied, no effective date will be assigned; 
therefore, there can be no possibility of any prejudice to 
the claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  
Nevertheless, the RO did provide notice to the veteran in 
March 2006 consistent with requirements under Dingess v. 
Nicholson.

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, post-service VA and private medical records, 
VA examination reports, and statements made in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II. Factual background and legal analysis

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need. 38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime. 
38 C.F.R. § 3.350(i)(2).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

In this case, the only disability for which service 
connection has been granted is a psychiatric disorder, which 
is classified by the RO for rating purposes (based on a 
diagnosis at a November 1985 VA examination) as 
psychophysiologic musculoskeletal reaction, associated with 
anxiety and depressive features.  This disability is rated on 
a schedular basis as totally (100 percent) disabling.  

In support of his claim for SMC benefits, the veteran 
initially submitted two VA Forms 21-2680, Examination for 
Housebound Status or Permanent Need for Regular Aid and 
Attendance, which were filled out and signed in June 2002 by 
two separate physicians (one VA physician and one private 
physician).  The completed forms contain the physicians' 
replies to questions with respect to the veteran's condition 
and limitations that may require daily services of a skilled 
health care provider.
 
In the June 2002 form completed by the VA physician, the 
physician reported the following.  The physician indicated 
that the veteran's main complaints were the possibility of 
having transient ischemic attacks (TIAs), with mini strokes 
on-going for several months, and frequent falls.  The veteran 
also complained of forgetfulness with his medication, and of 
high blood pressure.  The veteran's posture was described as 
fair; and his appearance was described as slightly obese, and 
he appeared to be his stated age of 63.  

With respect to restrictions of the upper extremities, the 
physician noted that the veteran had a history of 
degenerative joint disease; had normal grip in both hands; 
needed some assistance to complete activities of daily 
living, noting a risk for falling; and was continent of bowel 
and bladder, but indicated there was some bladder 
incontinence recently.  

With respect to restrictions of the lower extremities, the 
examiner noted the following.  The veteran had a history of 
degenerative joint disease, history of osteoarthritis, 
history of gout, risk of falls due to history of TIAs.  The 
veteran ambulates with a cane.

With respect to restrictions of the spine, trunk, and neck, 
the examiner noted the following.  The veteran had a history 
of chronic low back pain, history of chronic neck pain, and 
history of degenerative joint disease.

With respect to any other pathology affecting the veteran's 
ability to perform self-care, ambulate, or travel beyond the 
premises of his home, the examiner noted the following.  The 
veteran had a risk for falls due to his history of TIAs, and 
had poor balance and ambulates with a cane.  The veteran 
required assistance with activities of daily living-unable 
to leave home without assistance.  The veteran was continent 
of bowel and bladder function, but had some bladder 
incontinence recently.  The memory was intact, and the 
veteran was forgetful at times, especially with medications.

The physician indicated that the veteran was able to walk 
without assistance of another person, if with a cane, for 100 
to 150 feet; and was unable to leave home without assistance.  
The veteran was no longer able to drive due to his history of 
TIAs.  The physician indicated that the veteran required a 
cane to be ambulatory.

With respect to a query as to additional remarks, the 
physician noted that the veteran was service connected for a 
neurotic condition, rated as 100 percent disabling.

The form contains diagnoses of hypertension; history of TIAs; 
congestive heart failure; chronic low back pain; 
osteoarthritis; gout; chronic sinusitis; depression; anxiety 
disorder; peptic ulcer disease; and gastroesophageal reflux 
disease.  

Finally, in the June 2002 form completed by the VA physician, 
he certified, with respect to the veteran's need for higher 
level aid and attendance, that the veteran requires the daily 
personal health care services of a skilled provider, without 
which, the veteran would require hospital, nursing home or 
other institutional care.

In the June 2002 form completed by the private physician, he 
reported the following.  The physician indicated that the 
veteran's main complaints were severe low back pain 
associated with L2-L3 disc problems with L2 nerve root 
impingement; and severe knee pain associated with 
osteoarthritis.  The veteran's posture was described as 
normal; and his appearance was described as obese, and he 
appeared to have an antalgic gait, and severe back and knee 
pain.  

With respect to restrictions of the upper extremities, the 
physician noted that the veteran was limited in his ability 
to perform activities of daily living due to pain; and 
notably limited in the upper extremities due to bilateral 
carpal tunnel syndrome and cervical radiculopathy.

With respect to restrictions of the lower extremities, the 
examiner noted that the veteran was limited in his ability to 
perform activities of daily living due to pain; herniated 
nucleus pulposus L2-L3 with chronic pain; and severe 
osteoarthritis of the knees.  This limited his ability to 
perform tasks such as bathing, and he needs assistance with 
transfers to the toilet.

With respect to restrictions of the spine, trunk, and neck, 
the examiner noted that the veteran had several cited 
limitations associated with his lumbar spine, such as no 
lifting or stooping. 

With respect to any other pathology affecting the veteran's 
ability to perform self-care, ambulate, or travel beyond the 
premises of his home, the examiner noted the following.  The 
veteran had an antalgic gait, and reduced ability to ambulate 
greater than 50 feet without severe pain.  Pain is limiting 
functional ability.  The veteran's stress depression and 
anxiety limited his ability to be active in the community.  
The physician indicated that the veteran was very limited in 
the community secondary to pain and severe osteoarthritis.

The physician indicated that the veteran was able to walk 
without assistance of another person; that he was able to 
leave the home two to three times per week, requiring 
assistance of his wife to go to visits for medical treatment; 
and that the veteran required a cane to be ambulatory.

The form contains diagnoses of lumbar disc problem in L2-L3 
with left L2 nerve root impingement; severe osteoarthritis of 
the knees-degenerative joint disease; bilateral carpal 
tunnel syndrome; cervical radiculitis C3-C4, C4-C5; 
depression/anxiety.  

Finally, in the June 2002 form completed by the private 
physician, he certified, with respect to the veteran's need 
for higher level aid and attendance, that the veteran 
requires the daily personal health care services of a skilled 
provider, without which, the veteran would require hospital, 
nursing home or other institutional care.

Recent VA outpatient medical records produced between the 
years 2001 and 2003 show treatment for various mostly 
physical medical conditions as well as psychiatric treatment 
for a mental disorder.  These records include diagnoses of 
gastrointestinal disorders (including peptic ulcer disease); 
cardiovascular disorders (including hypertension and 
congestive heart failure); genitourinary/urologic disorders; 
allergy; osteoarthritis/degenerative joint disease/orthopedic 
problems, involving the cervical and lumbar spine; gout; 
chronic sinusitis; psychiatric disorders including 
generalized anxiety disorder, depression and PTSD; and 
obesity.

With respect to the veteran's psychiatric symptoms, VA 
outpatient treatment notes dated in 2002 and 2003 show 
generally that the veteran was found to be alert; oriented in 
all spheres; pleasant and cooperative; with appropriate 
affect and responses to questions; able to follow complex 
instructions; with good recent and remote memory; with normal 
intellect; and he denied suicidal or homicidal ideation, 
intent or plan.  After examination during treatment in March 
and May 2002, and January 2003, the impression was 
generalized anxiety disorder.  Each time, the veteran was 
found to have a Global Assessment of Functioning (GAF) score 
of 50. 

On review of the record, the Board concludes that the 
evidence does not show that the veteran is permanently 
bedridden, blind in both eyes, or so helpless as to be in 
need of regular aid and attendance due to service connected 
disability.  First, none of the medical records indicate that 
the veteran is bedridden at all or blind in either eye.  The 
record shows that the veteran is able to ambulate, albeit 
with use of a cane.  He does not have a service connected 
disability of the eyes, and he has not been found to be 
blind. 

The remaining question with regard to aid and attendance is 
whether the service connected psychiatric disability is 
manifested by any of the factors listed in 38 C.F.R. § 3.352.  
As reflected in the two June 2002 examination reports (VA 
Forms 21-2680, Examination for Housebound Status or Permanent 
Need for Regular Aid and Attendance), the veteran indicated 
that his need for regular aid and attendance or housebound 
status is due to non-service-connected physical disabilities.  
His main complaints related to conditions not associated with 
his service-connected psychiatric disability.  

Although in one of the two forms the veteran did report 
complaints of forgetfulness with taking his medication, the 
examiner did not associate this in any way with any of the 
limitations on which the examiner based his certification 
that the veteran required daily personal health care services 
of a skilled provider.  That examiner found that the 
veteran's memory was intact, though he was forgetful at 
times, especially with medications.

Neither of the physicians who completed the VA Forms 21-2680 
provided an opinion that implicated the psychiatric 
disability as resulting in a need for daily personal health 
care services of a skilled provider.  Review of both forms 
shows that both physicians indicated that other disorders 
that are unassociated with the psychiatric disability 
resulted in limitations resulting in a need of aid and 
attendance.  

Both physicians associated non-service-connected conditions 
to the restrictions of the upper and lower extremities, and 
of the spine, trunk, and neck, as well as other pathology, 
affecting the veteran's ability to perform self care 
ambulation or travel beyond the premises of his home.  These 
non-service-connected conditions included his orthopedic 
conditions of the low back, neck, and knees; including 
degenerative joint disease, osteoarthritis, bilateral carpal 
tunnel syndrome, cervical radiculopathy, herniated nucleus 
pulposus L2-L3 with chronic pain.  These conditions 
associated with the restrictions also included a history of 
TIAs.

Recent multiple VA outpatient mental health treatment notes 
show generally normal findings including that the veteran was 
found to be with good recent and remote memory and normal 
intellect.  The impression during those examinations was that 
the veteran had generalized anxiety disorder.  Each time, in 
2002 and 2003, the veteran was found to have a Global 
Assessment of Functioning (GAF) score of 50.  

A GAF score from 41 to 50 is defined as serious symptoms or 
any serious impairment in social, occupational, or school 
functioning.  A GAF score from 51 to 60 represents moderate 
symptoms, or moderate difficulty in social or occupational 
functioning.  See Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM- IV).

Although a score of 50 is defined as associated with serious 
symptoms, that score, is at the high end of that segment of 
the GAF scale, and proximate to the beginning of the next 
segment starting at 51, which is defined as associated with 
moderate symptoms.  Moreover, a score of 50 in and of itself 
does not in any way imply that the veteran is in need of 
regular aid and attendance. 

With respect to whether SMC is warranted under 38 U.S.C.A. 
§ 1114(s), while the veteran has a disability rated as 100 
percent disabling, the veteran does not have additional 
service-connected disability or disabilities independently 
ratable at 60 percent.  All of the evidence is to the effect 
that the veteran is able to leave his home or its immediate 
premises, albeit, it shows that he may not be able to leave 
these premises unaccompanied.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the Board 
has no other recourse but to deny the claim. 38 U.S.C.A. § 
5107)(b); Gilbert, supra.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on 
account of being housebound, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


